Dismissed and Memorandum Opinion filed April 2, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00142-CR

                 BRADRICK KENDALL HARRIS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 16798

              MEMORANDUM                         OPINION
      Appellant entered a guilty plea to deliver of between one and four grams of a
controlled substance. In accordance with the terms of a plea bargain agreement
with the State, the trial court sentenced appellant on December 9, 2014, to
confinement for fifteen years in the Institutional Division of the Texas Department
of Criminal Justice. Appellant filed a pro se notice of appeal. We dismiss the
appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish—Tex. R. App. P. 47.2(b).




                                         2